Citation Nr: 0934047	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for ductal carcinoma 
(breast cancer), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues 
of entitlement to service connection for ductal carcinoma 
(breast cancer), to include as due to herbicide exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Additionally, there are statutory presumptions and VA 
regulations implementing them, that are intended to allow 
service connection for certain diseases when the evidence 
might otherwise not indicate service connection is warranted.  
See 38 C.F.R. § 3.303(d) (2008).  In the case of a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, namely from 
February 28, 1961, to May 7, 1975, VA regulations provide 
that he shall be presumed to have been exposed during such 
service to an herbicide agent, including Agent Orange, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
C.F.R. 
§ 3.307(a)(6)(iii) (2008).  The following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) (2008) are satisfied:  
chloracne or other acneform disease consistent with chloracne 
if manifest to a degree of 10 percent within one year of date 
of last exposure, type II diabetes mellitus, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2008).

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA opinion with respect to the issue 
on appeal was obtained in a February 2007 compensation and 
pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  While the Board finds that the examination was 
adequate with respect to the issue of etiology as it related 
to the presumption of herbicide exposure, the examination 
failed to address whether the Veteran's ductal carcinoma was 
directly related to his active duty service.  As such, the 
Board finds that the Veteran should be afforded an 
examination to establish whether direct service connection is 
warranted for the Veteran's ductal carcinoma (breast cancer).

The Board notes that the February 2007 C&P examination 
provided a negative nexus with regard to service connection 
as due to herbicide exposure.  Indeed the examiner stated 
that the Veteran's left breast cancer is a primary cancer and 
is not related to the Veteran's herbicidal exposure while in 
Vietnam because breast cancer is not one of the presumed 
conditions for herbicidal exposure.  The examiner further 
specifically notes that the Veteran's invasive ductal 
carcinoma is not soft tissue sarcoma.  However, the examiner 
does not address whether the Veteran's ductal carcinoma 
(breast cancer) is directly related to his active duty 
service.  As noted in the April 2007 informal conference 
report, the Veteran was informed that his cancer is not 
considered soft tissue sarcoma, so the presumption does not 
apply.  The report also stated that the Veteran was informed 
that he could pursue service connection on a direct basis.  
The Veteran and his representative subsequently requested 
that an examination addressing direct service connection be 
provided.  With consideration of all of the above as well as 
the requirements stated in Barr, supra., the Board finds that 
the issue should be remanded for a new examination providing 
a nexus opinion with respect to direct service connection.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the etiology of his ductal carcinoma 
(breast cancer).  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file, to include a copy of this 
remand must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should address whether or not 
the Veteran's ductal carcinoma is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), directly related to his 
military service.  The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.
2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

